Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 5, 6, 7, and 8, filed 12/8/2021, with respect to 35 U.S.C 103 have been fully considered and are moot in light of the recent amendments to the claims.  However, upon further consideration, and due to the amendments made to the claims, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “a tray provided to be withdrawable from the cooking chamber by sliding movement and having a pair of seating projections each configured to contact the pair of pressure surfaces and to be rotatably pushed by the coupler” is unclear because it is not determinable whether the seating projections or the pressure surfaces are pushed by the coupler.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “disposed on one side and the other side of the coupler” is unclear if the applicant means the top and bottom or the sides opposite each other in relation to the seating projections and seating projections.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “a sliding member on which the tray is rotatably supported thereon, the sliding member being movable together with the tray such that the tray is inserted into the cooking chamber or withdrawn from the cooking chamber” 
Claim 6 recites the limitation "the movement of being withdrawn".  There is insufficient antecedent basis for this limitation in the claim.  There is not a recitation in the claim of which claim 6 depends about a movement of being withdrawn and what that movement entails.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “so that the sliding members move in parallel” is unclear how adding a plurality of seating rails, lifting rails, and moving rails causes the sliding members to move in parallel. Furthermore, the examiner is interpreting this to mean that the sliding members move in parallel together because it would be obvious that a user or designer could set up multiple sliding members to move independently in parallel simply by affixing them in a parallel manner and assuring they are movable.
Claims 2-12 are rejected for dependence from one or more of the rejected claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  "a driver to rotate" and "a lifter to move" in claim 1.  “a driver to rotate” is interpreted as driving unit 542 and “a lifter to move” is interpreted as the lifting device 548.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2,3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20010047058 Park (hereinafter “Park”) in view of US 5780821 A Choi (hereinafter “Choi”). 
Regarding claim 1, Park teaches A cooking appliance (main body 1) comprising: a main body having a cooking chamber (cavity 3); a coupler (coupler 33) having a pair of pressure surfaces (axis connector 23 is an angled mating surface on rotatable tray 20 that is present in its mirrored form on coupler 33, see fig. 2 below, whereby the inner underside surfaces that make the contact are the pressure surfaces of the instant application; page 4 par. 10) and rotatably provided (page 4 par. 10); a driver (drive motor 30) to rotate the coupler (page 4 par. 10);  a tray (rotatable tray 20) provided to be withdrawable from the cooking chamber (abstract page 1) by sliding movement (abstract page 1) and having a pair of seating projections (axis connector 23) each configured to contact the pair of pressure surfaces and to be rotatably pushed by the coupler (page 4 par. 10) .  Park does not teach a lifter to move the coupler to a standby position and to a rotatable position nor the coupler being movable between the standby position spaced apart from the seating projections and the rotatable position in contact with the seating projections.  Choi teaches, a lifter (elevation mechanism 44) to move the coupler to a standby position and to a rotatable position (column 4 lines 15 to 35) and the coupler being movable between the standby position spaced apart from the seating projections and the rotatable position in contact with the seating projections (column 4 lines 15 to 41 teaches gear 42b is analogous to a coupler; Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the coupler of Park in the method taught by Choi because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of a vertically movable coupler . "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Park reference, to include a lifter to move the coupler to a standby position and to a rotatable position and the coupler being movable between the standby position spaced apart from the seating projections and the rotatable position in contact with the seating projections, as suggested and taught by Choi, for the purpose of providing a mechanism that is designed to be rotated about a vertical axis and to be elevated (column 4 lines 24 and 25).
Regarding claim 2, Park teaches, wherein the pair of seating projections (axis connector 23) are disposed to correspond to the pair of pressure surfaces (discussed above) disposed on one side and the other side of the coupler, respectively, and are spaced apart from the coupler when the tray is withdrawn from the cooking chamber (page 4 par. 10, page 5 par. 1).  
wherein the pair of pressure surfaces are inclined in directions opposite to each other at one side and the other side of the coupler (see figure 2 below).
  
    PNG
    media_image1.png
    495
    834
    media_image1.png
    Greyscale

Regarding claim 4, Park teaches, further comprising: a sliding member (tray supporting element 10) on which the tray is rotatably supported thereon (page 4 par. 10, page 5 par. 1), the sliding member being movable together with the tray such that the tray is inserted into the cooking chamber or withdrawn from the cooking chamber (page 4 par. 10, page 5 par. 1).  
Claim 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20010047058 Park (hereinafter “Park”) in view of US 5780821 A Choi (hereinafter “Choi”) in view of Kim US 5338922 A (hereinafter “Kim”). 
Regarding claim 5, Park teaches, except where strike through a sliding rail (guide rail 12, page 8 par. 2)  in the cooking chamber to guide the movement of the sliding member (tray 4; abstract page 1; column 2 lines 58-68).  Park does not teach detachably disposed.  Kim teaches, detachably disposed (column 3 lines 32-35).  Therefore, it would have detachably disposed, as suggested and taught by Kim, for the purpose of providing an advantage for assembling and disassembling the tray to/from the rollers (Kim column 3 line 32) and to facilitate easier cleaning. 
Regarding claim 11, Kim teaches, further comprising: a guide member (guide rails 9 and 9A) provided to interfere with the movement of the sliding member (tray 4), and, wherein the guide member includes: a movement restriction rail configured to restrict movement in a direction perpendicular to a direction of movement of the sliding member along the sliding rail; and a stopper (stoppers 11 and 11A) disposed on a movement path of a restriction protrusion (the rollers of tray 4 serve as a restriction protrusion because they interact with stoppers 11 and 11A to stop the movement of the tray as it is being inserted and withdrawn from the cavity) protruding from the sliding member to limit movement of the sliding member (column 4 lines 27-38; column 4 lines 56-59) from moving over a predetermined interval (column 4 lines 56-59; stoppers in Kim restrict the maximum forward and backwards movement length of the tray 4 because they are installed at both ends of the of the guide rails, a forward position and a rearward position therefore restricting movement over a predetermined interval within the cavity).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Park reference, to include further comprising: a guide member provided to interfere with the movement of the sliding member, and, wherein the guide member includes: a movement restriction rail configured to restrict movement in a direction perpendicular to a direction of movement of the sliding member along the sliding rail; and a stopper disposed on a movement path of a restriction protrusion protruding from the sliding member to limit movement of the sliding member from moving over a predetermined interval, as suggested and taught by Kim, for the purpose of providing of advantageously creating a resisting force against gravity (Kim column 2 lines 58-68).
Claims 6, 7, 8, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20010047058 Park (hereinafter “Park”) in view of US 5780821 A Choi (hereinafter “Choi”) in view of Kim US 5338922 A (hereinafter “Kim”) in view of KR10-2006-0022426A Choi (hereinafter “Choi”). 
Regarding claim 6, Park teaches, wherein the sliding rail (guide rail 12) includes: a seating rail (guide rails 12) on which the sliding member (tray supporting element 10)  is seated when the center of rotation of the tray is located on top of the coupler (page 5 par. 2); a lifting rail (descent course 14) extending from the seating rail and being inclined so that the sliding member vertically moves up and down together with the movement of being withdrawn from the cooking chamber or inserted into the cooking chamber (page 5 par. 2).  Park does not teach a moving rail (draw out rail 450) extending from the lifting rail (mounting portion 452), the moving rail provided to move in a direction in which the sliding member is withdrawn or inserted (page 10 par. 3).  Choi teaches, a moving rail extending from the lifting rail, the moving rail provided to move in a direction in which the sliding member is withdrawn or inserted.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Park reference, to include a moving rail extending from the lifting rail, the moving rail provided to move in a direction in which the sliding member is withdrawn or inserted, as suggested and taught by Choi, for the purpose of providing  the advantage of maximizing the space conjugation of the receiving chamber the size moreover increases and the effect that the whole 
Regarding claim 7, Park teaches, wherein the lifting rail (descent course 14) has a vertical height equal to or greater than a height between a lower portion of the pair of seating projections and an upper portion of the coupler (page 5, par. 2).  Park discloses the claimed invention except for vertical height equal to or greater than a height between a lower portion of the pair of seating projections and an upper portion of the coupler. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the vertical height equal to or greater than the height between the coupler and seating projections, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to design the vertical height of the inclined angle to be greater than or equal to the height of the difference between the coupler and seating projections for the purpose of allowing the tray support member to be cross meshed or disconnected from the coupler and axis connector when the tray support member is moved inwardly or outwardly).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Park, Shin, and Kim references, such that wherein the lifting rail has a vertical height equal to or greater than a height between a lower portion of the pair of seating projections and an upper portion of the coupler for the purpose of providing the advantage of providing a means for a tray to be coupled and decoupled from a coupler when the tray is moved forwards and backwards.   
wherein the moving rail (draw out rail 450) is configured to have a downward inclination angle (see fig below) in a direction in which the tray is withdrawn (page 9 par. 8).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Park, Shin, and Kim references, to include wherein the moving rail is configured to have a downward inclination angle in a direction in which the tray is withdrawn, as suggested and taught by Choi, for the purpose of providing the advantage of lifting or seating a tray or drawer into a desired position when the tray or drawer is removed or inserted into a cavity. 

    PNG
    media_image2.png
    386
    729
    media_image2.png
    Greyscale

Regarding claim 9, Park and Kim teach, wherein the sliding member includes: a plurality of sliding rollers rotatably provided on both sides thereof and provided to move along the sliding rail, and wherein the seating rail, the lifting rail, and the moving rail include: a plurality of the seating rails, a plurality of the lifting rails, and a plurality of the moving rails (as discussed above) respectively corresponding to the plurality of sliding rollers (Park moving roller 13; Kim rollers 8 and 8A, see Park figure below)  so that the sliding members move in parallel.  The Merriam-Webster dictionary defines plurality as “the state of being plural” and further defines plural as “relating to, consisting of, or containing more than one or more than one kind or class”, this means that a minimum of two items constitutes a plurality or plural amount of items.  Park and Kim show two seating rails, lifting rails and moving rails in their figures because two are required to retain the sliding member.  It would have been obvious to one of ordinary in the art at the time of the invention was made to include a plurality of the seating rails, a plurality of the lifting rails, and a plurality of the moving rails respectively corresponding to the plurality of sliding rollers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include a plurality of the seating rails, a plurality of the lifting rails, and a plurality of the moving rails respectively corresponding to the plurality of sliding rollers, as suggested and taught by Park and Kim for the purpose of enabling the tray or drawer to maintain its vertical and horizontal position as it is being inserted and removed from a cavity  in order to maintain rotational, vertical and horizontal stability in a predetermined space of the cavity and to facilitate ease of rolling by adding more rollers to reduce friction for heavy foodstuffs.   Park and Kim disclose the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the seating rails, lifting rails, moving rails, and sliding rollers, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the seating rails, lifting rails, moving rails, and sliding rollers, for the purpose of allowing for so that the tray is moved due to the 
    PNG
    media_image3.png
    550
    849
    media_image3.png
    Greyscale

Regarding claim 12, Park teaches further comprising: a sliding roller (moving roller 13) rotatably disposed (having a roller be rotatably disposed is notoriously old and well known in the art of bearings, rollers and sliding mechanisms to facilitate a reduction of friction between surfaces to ease movement of an apparatus relative to another apparatus) on an inner wall of the cooking chamber (page 5 par. 1 identifies the roller and supporting members to be within the cavity 3) to correspond to a side of the sliding member (tray supporting element 10), wherein the sliding member includes a sliding rail (guide rail 12, page 8 par. 2)  provided on the side of the sliding member to guide the movement of the sliding member (tray 4; abstract page 1; column 2 lines 58-68), and, wherein the sliding rail includes: a seating rail (guide rails 12)  on which the sliding roller is seated when the center of rotation of the tray is located at the top of the coupler (page 5 par. 2); a lifting rail (descent course 14)  extending from the seating rail and sloping downwardly from the seating rail (see Park fig. 4 below) to move upwardly with the movement of the sliding member in a withdrawing direction (see Park fig. 4 below).  Park and Shin do not teach and, a moving rail extending from the lifting rail, the moving rail provided to allow the sliding member to move in the withdrawing or insertion direction.  However, Choi teaches and, a moving rail (draw out rail 450) extending from the lifting rail (mounting portion 452), the moving rail provided to allow the sliding member to move in the withdrawing or insertion direction (page 10 par. 3).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Park reference to include and, a moving rail extending from the lifting rail, the moving rail provided to allow the sliding member to move in the withdrawing or insertion direction, as suggested and taught by Choi, for the purpose of providing for the purpose of providing the advantage of lifting or seating a tray or drawer into a desired position when the tray or drawer is removed or inserted into a cavity. 

    PNG
    media_image4.png
    474
    1034
    media_image4.png
    Greyscale



    PNG
    media_image2.png
    386
    729
    media_image2.png
    Greyscale


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20010047058 Park (hereinafter “Park”) in view of US 5780821 A Choi (hereinafter “Choi”) in view of Kim US 5338922 A (hereinafter “Kim”) in view of KR10-2006-0022426A Choi (hereinafter “Choi”) in view of DE 102014214170 A1 Schaller (hereinafter “Schaller”). 
Regarding claim 10 Park, Choi, Kim, and Choi do not teach wherein the plurality of sliding rollers include: a first sliding roller, a second sliding roller adjacent to the first sliding roller, and a third sliding roller adjacent to the second sliding roller, and wherein spacing between the first and the second sliding rollers is different from spacing between the second and the third sliding rollers.  Schaller teaches wherein the plurality of sliding rollers include: a first sliding roller (roller 18), a second sliding roller (roller 19) adjacent to the first sliding roller (rollers 18, 19 and 20, 21 being arranged in pairs, par. 49 lines 316 to 317), and a third sliding roller (roller 20) adjacent to the second sliding roller (rollers 18, 19 and 20, 21 being arranged in pairs, par. 49 lines 316 to 317), and wherein spacing between the first and the second sliding rollers is different from spacing between the second and the third sliding rollers (see Schaller fig. 3 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Park, Choi, Kim, and Choi references to include wherein the plurality of sliding rollers include: a first sliding roller, a second sliding roller adjacent to the first sliding roller, and a third sliding roller adjacent to the second sliding roller, and wherein spacing between the first and the second sliding rollers is different from spacing between the second and the third sliding rollers, as suggested and taught by Schaller, for the purpose of providing a food support system has running rails that are guided on rollers (par. 3).

    PNG
    media_image5.png
    373
    723
    media_image5.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763